                                                          Case 2:20-cv-01310-DJH Document 61 Filed 08/19/20 Page 1 of 3



                                                    1 Brian A. Howie (026021)
                                                      brian.howie@quarles.com
                                                    2 QUARLES & BRADY LLP
                                                      Firm State Bar No. 00443100
                                                    3 One Renaissance Square
                                                      Two N. Central Ave.
                                                    4 Phoenix, AZ 85004-2391
                                                      Telephone: (602) 229-5200
                                                    5
                                                      Alex M. Weingarten* (CA 204410)
                                                    6 amweingarten@venable.com
                                                      Celeste M. Brecht* (CA 238604)
                                                    7 cmbrecht@venable.com
                                                      Jeffrey K. Logan* (CA 136962)
                                                    8 jklogan@venable.com
                                                      Steven E. Swaney* (CA 221437)
                                                    9 seswaney@venable.com
                                                      VENABLE LLP
                                                   10 2049 Century Park East, Suite 2300
                                                      Los Angeles, CA 90067
                                                   11 Telephone: (310) 229-9900
                                                   12 Attorneys for Plaintiffs
              2049 CENTURY PARK EAST, SUITE 2300




                                                      Xponential Fitness LLC, AKT Fitness, LLC,
                                                   13 Club Pilates Franchise, LLC,
                      LOS ANGELES, CA 90067




                                                      CycleBar Franchising, LLC, PB Franchising,
VENABLE LLP




                                                   14 LLC, Row House Franchise, LLC,
                          310.229.9900




                                                      Stretch Lab Franchise, LLC and Yoga Six
                                                   15 Franchise, LLC
                                                   16 *Admitted Pro Hac Vice
                                                   17                                IN THE UNITED STATES DISTRICT COURT

                                                   18                                     FOR THE DISTRICT OF ARIZONA
                                                   19    Xponential Fitness LLC, a Delaware limited        Case No.: 2:20-cv-01310-DJH
                                                   20    liability company, et al.,
                                                                                                           STIPULATED MOTION TO
                                                   21                                 Plaintiffs,          EXTEND BRIEFING SCHEDULE
                                                                                                           ON DEFENDANTS’ MOTIONS
                                                   22             vs.                                      TO DISMISS THE FIRST
                                                   23                                                      AMENDED COMPLAINT
                                                         Douglas A. Ducey, Governor of the State of
                                                   24    Arizona, in his official capacity; Arizona        (First Request)
                                                   25    Department of Health Services; and Dr. Cara
                                                         M. Christ, in her official capacity as the
                                                   26    Director for the Arizona Department of Health
                                                         Services,
                                                   27
                                                                                      Defendants.
                                                   28


                                                        QB\168534.00002\64480022.2
                                                          Case 2:20-cv-01310-DJH Document 61 Filed 08/19/20 Page 2 of 3



                                                    1            Plaintiffs Xponential Fitness LLC, AKT Franchise, LLC, Club Pilates Franchise,
                                                    2 LLC, CycleBar Franchising, LLC, PB Franchising, LLC, Row House Franchise, LLC,
                                                    3 Stretch Lab Franchise, LLC and Yoga Six Franchise, LLC (collectively, “Plaintiffs”), and
                                                    4 Defendants Governor Douglas A. Ducey, the Arizona Department of Health Services,
                                                    5 and Dr. Cara M. Christ, Director of ADHS (“Defendants”) (collectively, the “Parties”),
                                                    6 by and through their respective counsel of record, hereby stipulate and jointly move the
                                                    7 Court for an order setting the following extended briefing schedule on the pending
                                                    8 motions to dismiss the First Amended Complaint filed by Governor Ducey [Dkt. No. 58]
                                                    9 and ADHS and Dr. Christ [Dkt. No. 60]:
                                                   10                 • Plaintiffs will file a single brief in opposition to both motions, not to exceed
                                                   11                     30 pages, on or before September 18, 2020
                                                   12                 • Defendants will file their reply briefs on or before October 2, 2020; and
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13            This is the Parties’ first request to modify the briefing schedule on the pending
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14 motions, and the requested modification will not affect any other dates or deadlines set by
                          310.229.9900




                                                   15 the Court in this matter.
                                                   16            The parties respectfully request that the Court enter the attached order continuing
                                                   17 setting the foregoing briefing schedule on the pending motions to dismiss the First
                                                   18 Amended Complaint as set forth above.
                                                   19
                                                                                                      QUARLES & BRADY LLP
                                                   20
                                                                                                      By /s/ Brian A. Howie
                                                   21                                                    Brian A. Howie
                                                   22                                                 Attorneys for Plaintiffs
                                                                                                      Xponential Fitness LLC, AKT Fitness, LLC,
                                                   23                                                 Club Pilates Franchise, LLC, CycleBar
                                                                                                      Franchising, LLC, PB Franchising, LLC, Row
                                                   24                                                 House Franchise, LLC, Stretch Lab Franchise,
                                                                                                      LLC and Yoga Six Franchise, LLC
                                                   25
                                                   26
                                                   27
                                                   28


                                                                                                         1
                                                        QB\168534.00002\64480022.2
                                                          Case 2:20-cv-01310-DJH Document 61 Filed 08/19/20 Page 3 of 3



                                                    1                                                  SNELL & WILMER LLP
                                                    2                                                  By /s/ Brett W. Johnson
                                                    3                                                     Brett W. Johnson
                                                                                                       Attorneys for Defendant
                                                    4                                                  Douglas A. Ducey, Governor of the State of
                                                    5                                                  Arizona, in his official capacity

                                                    6                                                  SHERMAN & HOWARD LLC
                                                    7                                                  By /s/ Gregory W. Falls
                                                    8                                                     Gregory W. Falls
                                                                                                          Craig A. Morgan
                                                    9
                                                                                                       Attorneys for Defendants
                                                   10
                                                                                                       Arizona Department of Health Services, and Dr.
                                                   11                                                  Cara M. Christ, in her official capacity as
                                                                                                       Director of ADHS
                                                   12
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14                                    CERTIFICATE OF SERVICE
                          310.229.9900




                                                   15            I hereby certify that on August 19, 2020, I caused a true and correct copy of the foregoing
                                                   16 document to be filed with the Clerk of the Court through the U.S. District Court Electronic Court
                                                   17 Filing System, which caused notice of such filing to be sent electronically to the registered
                                                   18 attorneys of record.
                                                   19
                                                   20
                                                                                                              /s/ Kim Simmons
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28


                                                                                                          2
                                                        QB\168534.00002\64480022.2
